Citation Nr: 0620824	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-02 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation greater than 
20 percent for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from April 1946 to October 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDING OF FACT

The veteran's hepatitis C does not cause him to experience 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly.  He does not experience incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12 month period.  


CONCLUSION OF LAW

The criteria for an increased rating for hepatitis C have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.114, Diagnostic Code (DC) 7354 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected hepatitis C, currently evaluated as 
20 percent disabling under DC 7345, chronic liver disease 
without cirrhosis.  38 C.F.R. § 4.114.  The veteran's rating 
code sheets in his claims folder indicate that he was rated 
under DC 7345, chronic liver disease without cirrhosis, which 
specifically excludes hepatitis C.  With the exception of a 
notation regarding hepatitis B, DC 7354, hepatitis C, has the 
same criteria as DC 7345.  Therefore, the Board will refer to 
the correct code, DC 7354.  

Under DC 7354, a 20 percent rating is warranted when the 
veteran experiences daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12 month period.  A 40 
percent rating is warranted when the veteran experiences 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four week, but less than six weeks, 
during the past 12 month period.  

In June 2003 the veteran underwent a VA examination.  He 
reported having no jaundice and that he was not receiving 
treatment for hepatitis C.  The veteran denied dietary or 
gastrointestinal changes.  Upon examination, the veteran's 
abdomen was soft and nontender.  His bowel sounds were within 
normal limits.  No organomegaly was noted.  

June 2003 liver function tests contained some abnormal 
results.  His bilirubin was normal at 1.0, and his alkaline 
phosphatase was normal at 128.  His gamma-GTP was abnormally 
high at 162, his SGOT was abnormally high at 144, and his 
SGPT was abnormally high at 162.  

In March 2003, the veteran had x-rays taken of his chest and 
abdomen when he was seen at a VA Medical Center (VAMC) for 
nausea and abdominal pain.  No organomegaly was noted in his 
abdomen.  The veteran was diagnosed with constipation.  

A March 2002 VAMC treatment record indicated that the veteran 
had poor appetite and lost 10 pounds in two years.  The 
physician encouraged dietary supplements and discussed a diet 
with the veteran to relieve his constipation.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and that they provide 
evidence against the claim.  The veteran's post-service 
medical records, as a whole, provide much evidence against 
the claim by failing to indicate the needed level of 
disability required for the higher evaluation.  There is no 
evidence that the veteran had hepatomegaly.  In fact, the 
June 2003 examination and the March 2003 x-ray report 
specifically denied organomegaly.  There is no evidence of 
record that the veteran suffered any incapacitating episodes 
due to hepatitis C.  There is no evidence of right upper 
quadrant pain.  VAMC treatment records are negative for 
evidence of depression or malaise.  The veteran's own 
statements to his health care providers regarding the extent 
of this disorder are found by the Board to provide evidence 
against his claim.

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's hepatitis C does not 
more closely approximate a 40 percent rating.  38 C.F.R. § 
4.7.  Therefore, the preponderance of the evidence against 
this claim.  38 C.F.R. § 4.3.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 40 percent 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in September 2002 and October 2003, as well as 
information provided in the January 2004 statement of the 
case (SOC), the RO advised the veteran of the evidence needed 
to substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the January 2004 SOC includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued the VCAA notice in 
September 2002, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the September 2002 and 
October 2003 VCAA notices and the January 2004 SOC otherwise 
fully notified the veteran of the need to give VA any 
evidence pertaining to his claim, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim for an 
increased rating for hepatitis C is being denied, no 
disability rating or effective date will be assigned.  
Therefore there can be no possibility of any prejudice to the 
veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

The claim is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


